Citation Nr: 0417846	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Although the veteran perfected his appeal with regard to a 
claim of entitlement to an increased evaluation for post-
traumatic stress disorder, in correspondence received in 
October 2003, he withdrew his appeal on the issue.  As such, 
this issue is not before the Board.  38 C.F.R. § 20.204(c) 
(2003).


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss 
etiologically linked to his service.

2.  The veteran currently has tinnitus etiologically linked 
to his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303, 3.159, 3.326, 3.385 
(2003).

2.  Tinnitus was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his inservice exposure to 
loud noises.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although the RO provided the veteran with notice of VCAA and 
its requirements after the October 2001 initial decision in 
this appeal, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
as the Board finds that the evidence of record supports the 
veterans claims and grants his claims.  Under these 
circumstances, the Board finds that adjudication of the 
claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

The veteran's DD Form 214 indicates that his military 
occupational specialty during service was an aircraft 
mechanic.  He was awarded the Vietnam Campaign and Air 
medals.  His service personnel records show that he was 
stationed with a Helicopter Attack Squadron in Vietnam.  
Various service medical records indicate he underwent 
examination for flight readiness.  His service medical 
records show no relevant complaints, findings, treatment or 
diagnoses.  An April 1970 medical history completed by the 
veteran indicates that he had no ear problems.  The 
accompanying separation examination report shows no relevant 
clinical findings.  His hearing was 15/15, bilaterally, on 
whispered and spoken voice testing.

A July 1970 VA compensation examination report shows that 
there was no hearing loss noted and that the ears were 
normal.

Private audiological testing, conducted in October 2002, show 
the veteran has high frequency neurosensory hearing loss.  In 
an April 2003 letter, Gerald D. Stinziano, M.D., D.D.S., 
notes the veteran's history of noise exposure in service, and 
his history of mild hearing loss and tinnitus that had 
progressed over the last four to five years.  Dr. Stinziano 
opined that it was at least as likely as not related to his 
exposure to machine gun fire and engine noises during his 
term of active duty.

A May 2003 VA audiological examination report notes that the 
veteran's claims file was unavailable.  The veteran reported 
that during his active duty, he served two years with Air 
Rescue in helicopters, six months on an aircraft carrier and 
one year as a door gunner in Vietnam.  He gave a history of 
exposure to excessive noise in each situation, but could not 
attribute hearing loss or tinnitus to one specific event.  He 
denied any exposure to loud noises after his discharge, 
except for monthly qualifying rounds at the firing range as a 
police officer.  He reported wearing ear protection on those 
occasions.  He believed the onset of his hearing loss was 
five to ten years prior to the examination.  Audiometric 
testing revealed pure tone decibel thresholds as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
35
40
40
33
LEFT
15
15
30
45
45
34

Speech recognition scores were 80 percent for the right ear 
and 94 percent for the left ear.  The diagnosis was mild 
bilateral sensorineural hearing loss.  The examiner opined 
that it was not at least as likely as not that the veteran's 
hearing impairment or his tinnitus were due to his inservice 
exposure to noise, because the initial onset for both 
disorders was not in or immediately after service, but more 
than twenty years later.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensioneural hearing loss).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385 (2003).

In those cases where the evidence shows, as it does here, 
that the veteran engaged in combat with the enemy, VA will 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease if consistent with the circumstances, conditions 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve any 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some inservice incident to which the current disability 
may be connected.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).

In this matter the veteran essentially contends that he 
developed a bilateral hearing loss disability and tinnitus as 
a result of service.  Specifically, he states that he was 
exposed to loud noises working around helicopters in an air 
rescue unit and as a helicopter door gunner in Vietnam and as 
a result thereof he now has bilateral hearing loss and 
tinnitus.  The Board notes that the veteran's service medical 
records do not reflect that he incurred any injury, to 
include acoustic trauma, to his ears during service.  
However, the evidence demonstrates that the veteran was 
likely involved in combat, with his award of the Vietnam 
Campaign and Air medals and his assignment to a Helicopter 
Attack Squadron.  The veteran's statement of his exposure to 
loud noises during combat is consistent with the 
circumstances, conditions, and hardships of such service.  
Thus, the veteran's lay statement constitutes satisfactory, 
credible lay evidence that he sustained acoustic trauma 
during service, especially since there is no clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.303(d); Collette v. Brown, supra.

Considering all the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
bilateral hearing loss and tinnitus.  Audiological findings 
since 2003 meet VA criteria for impaired hearing.  Although 
it is unclear whether the veteran's bilateral hearing loss 
was manifested to a compensable degree within one year of his 
discharge, his statements regarding inservice noise exposure 
are accepted as credible as he was in combat and the April 
2003 letter from the veteran's private treating physician 
opines that he as likely as not suffered hearing loss and 
tinnitus as a result of inservice noise exposure.  In 
reaching this conclusion, the Board acknowledges that the May 
2003 VA opinion conflicts with the private examiner's opinion 
that the veteran's hearing loss and tinnitus were likely not 
a result of inservice noise exposure.  However, since the 
veteran is competent to state whether he experienced 
inservice exposure to loud noises and it has been 
etiologically linked to his current bilateral hearing loss 
and tinnitus, the Board resolves all reasonable doubt in his 
favor.  Accordingly, entitlement to service connection for 
bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



